Citation Nr: 1422683	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  10-09 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for basal cell carcinoma of the facial area for purposes of accrued benefits.

2.  Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for basal cell carcinoma of the facial area for purposes of accrued benefits.

3.  Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for basal cell carcinoma of the right eye for purposes of accrued benefits.

4.  Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for renal cell carcinoma for purposes of accrued benefits.
	
5.  Entitlement to service connection for the cause of the Veteran's death. 
6.  Entitlement to service connection for the cause of the Veteran's death, pursuant to 38 U.S.C.A. § 1151 (West 2002).

7.  Entitlement to nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from January 1974 to August 1974.  The Veteran died in June 2008; the appellant is the Veteran's surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2013, the appellant testified at a Travel Board hearing.  A transcript of that hearing is of record.  At the Board hearing, the appellant submitted additional evidence directly to the Board accompanied by a signed written waiver of the RO's initial consideration of this additional evidence.  

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA") file, as well as the evidence in his physical claims file.  There are no documents in the Veterans Benefit Management System.

The issue of entitlement to service connection for lumbar spine fracture for purposes of accrued benefits has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for the cause of the Veteran's death under 38 U.S.C.A. § 1151 and entitlement to nonservice-connected death pension benefits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence constructively of record at the time of the Veteran's death does not support a finding that basal cell carcinoma of the right facial area was manifested during service, manifested within a year of separation from service, or is related to active service.  

2.  The evidence constructively of record at the time of the Veteran's death does not support a finding that the Veteran sustained any additional disability resulting from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in failing to diagnose the Veteran's basal cell carcinoma of the facial area prior to November 2000 or resulting from an event not reasonably foreseeable. 

3.  The evidence constructively of record at the time of the Veteran's death does not support a finding that the Veteran sustained any additional disability, to include loss of eye, resulting from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in care and treatment of basal cell carcinoma of the facial area or resulting from an event not reasonably foreseeable. 

4.  The evidence constructively of record at the time of the Veteran's death does not support a finding that the Veteran sustained any additional disability, including loss of kidney, resulting from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in failing to diagnose the Veteran's renal cell carcinoma prior to September 2003 or resulting from an event not reasonably foreseeable.

5.  The Veteran's renal cell carcinoma was not manifested during service, within a year of separation from service, and it is not shown to be related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for basal cell carcinoma of the facial area for purposes of accrued benefits are not met.  38 U.S.C.A. § 1110, 1310, 5107 (West 2002); 38 C.F.R. § 3.303, 3.312, 3.361, 3.1000 (2013).

2. The criteria for an award of 38 U.S.C.A. § 1151 benefits for accrued benefits purposes for residuals of basal cell carcinoma of the facial area are not met. 38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.361, 3.1000 (2013).

3.  The criteria for an award of 38 U.S.C.A. § 1151 benefits for accrued benefits purposes for residuals of basal cell carcinoma of the right eye are not met. 38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.361, 3.1000 (2013).

4. The criteria for an award of 38 U.S.C.A. § 1151 benefits for accrued benefits purposes for residuals of renal cell carcinoma are not met. 38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.361, 3.1000 (2013).

5.  Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. § 1110, 1310, 5107 (West 2002); 38 C.F.R. § 3.303, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran passed away in June 2008.  According to his death certificate, the cause of his death was determined to have been renal cell carcinoma.  At the time of his death, service connection had been established for left shoulder subluxation and residuals of a crush injury to the middle and ring fingers of his left hand.  The appellant is claiming accrued benefits based upon the claims her husband had filed prior to his death.  The appellant is also claiming entitlement to dependency and indemnity compensation benefits and has advanced essentially two theories of entitlement.  The first is based upon service connection and second theory is based upon a theory of negligent VA medical care.  

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In the context of a claim for service connection for the cause of death, VCAA notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in September 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Although the appellant was not informed of the conditions for which the Veteran was service connected at the time of his death, her contentions are that his kidney cancer was not timely diagnosed and, therefore, he did not receive the required treatment which caused or hastened his death.  This allegation is unrelated to the Veteran's service connected conditions of  residuals of a crush injury to the left hand and left shoulder disorder.  The case was most recently readjudicated in February 2013. 

VA fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, providing VA opinions regarding each of the 38 U.S.C.A. § 1151 claims.  No opinion is required regarding the appellant's cause of death claim; there is no evidence of in-service incurrence and no evidence of any relationship to service.  38 U.S.C.A. § 5103A(a) (West 2002); Delarosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) (noting that Section 5103A(a), and not (d), applies to DIC claims, and requires that VA need only obtain a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit").  There is no evidence that additional records have yet to be requested, or that obtaining additional opinions are in order.  Moreover, during the Board hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim. These actions provided an opportunity for the appellant and her representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist. See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).
   
Accrued benefits

Upon the death of a Veteran, a surviving spouse may be paid periodic monetary benefits to which the Veteran was entitled at the time of the Veteran's death, and which were due and unpaid for a period not to exceed two years, based on existing rating decisions or other evidence that was on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  The application for accrued benefits must be filed within one year after the date of the Veteran's death.  38 C.F.R. § 3.1000(c).

For a surviving spouse to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Therefore, in order for a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the Veteran had a claim pending at the time of death, (iii) the Veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the Veteran's death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000. 

Claims for accrued benefits are derivative in nature, such that a "claimant's entitlement is based on [a] veteran's entitlement" to service connection.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed Cir. 1996).  The claim is based on evidence in the file at date of death, which means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death, in support of a claim for VA benefits pending on the date of death.  38 C.F.R. § 3.1000(d)(4).

At the time of his death in June 2008, the Veteran had a claim pending at the Board for entitlement to service connection for basal cell carcinoma of the facial area as well as claims for entitlement to compensation under 38 U.S.C.A. § 1151 for basal cell carcinoma of the facial area, for basal cell carcinoma of the right eye, and for loss of kidney due to cancer.  Review of the record shows that the appellant filed a claim for dependency and indemnity compensation in July 2008, less than a month after the Veteran's death. Because the Veteran had a pending claim, the RO properly interpreted her claim as including any accrued benefits.  The accrued benefits claim is thus considered timely-filed and the appellant has standing to pursue any accrued benefits.  The remaining question is whether the evidence of record at the time of the Veteran's death was adequate to substantiate his claims.

      Service Connection for Basal Cell Carcinoma of the Facial Area

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Presumptive service connection may also be established for certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  Malignant tumors can be service-connected on such a basis.  Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be evidence of a current disability; evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus between an in-service injury or disease and the current disability.  See Pond v. West, 12 Vet App. 341, 346 (1999).  

The service treatment records (STRs) are absent complaints, findings or diagnoses of basal cell carcinoma of the right facial area during service.  On the clinical examination for separation from service, the Veteran's face, nose, and skin were evaluated as normal.  On the Report of Medical History completed by the Veteran in conjunction with his separation examination, he denied skin diseases, tumor, growth, cyst, or cancer. 

At an October 1975 VA examination, the Veteran's skin and face were evaluated as normal.  March 1988 VA treatment records indicate that the Veteran presented with history of recurrent basal cell epithelioma right medial cheek first excised in 1985.  Progress notes dated in September 2000 note a history of basal cell carcinoma right face 1984 excised.  
  
In an October 2001 letter, a private physician, Dr. R, stated that he saw the Veteran in his early teen years through the early to mid 1970s.  He stated that the Veteran had not been seen in this facility since the early to mid 1970s and thus the records were no longer available.  Dr. R stated that he treated the Veteran for a basal cell carcinoma of the facial area to the right cheek, but could not recall the specific date of treatment.  Dr. R stated, however, that he knew that it was no later than the mid 1970s.  He also stated that according to the Veteran he received two radiation treatments for this basal cell at a facility in Paris, Texas.  He was told at that time the carcinoma had disappeared.

The Veteran testified in April 2003 at the RO.  At that time, he stated that he suffered severe sunburn to his face during boot camp.  He also stated that in February 1975 he had a little spot on his cheek and that his hometown doctor, Dr. R, sent him to Paris, Texas for two radiation treatments and the cancer went away.  

An April 2008 independent medical expert opinion from Dr. Y, a private physician with specialties in ophthalmic plastic surgery, orbital surgery, and oncology, was obtained by VA.  Dr. Y noted a history of facial malignancy dated to as early as the mid 1970s according to Dr. R and that notations by physicians since that time show various dates of onset from approximately 1996 to as far back as 1984.  The Veteran reported that he underwent a Mohs excision "to the bone" in 1988; however, others have reported that the Mohs procedure was performed in 1996 and that the cancer was removed from the "right medial nasal facial sulcus."  Dr. Y noted that the records of these visits were not included in the claims file, and thus could not be verified nor could the histology of the previous facial cancer or the treatment that was rendered be verified prior to his visit of August 2000.

In this case, the Veteran had basal cell carcinoma of the right facial area.  The remaining question, therefore, is whether at the time of his death, the evidence of record indicated a relationship between the current disability and military service.  First, the Board finds that basal cell carcinoma did not manifest during service.  Second, the Board finds that BCC did not manifest within one year after service discharge.  Although Dr. R indicated that he treated the Veteran for BCC in the mid 1970s, which could put the treatment within one year, the Board finds that the report provided by the Veteran in the 1988 VA treatment record that a BCC was first excised in 1984 or 1985 more credible and probative. This was a statement made nearer in time to the events in questions for treatment purposes and not for compensation purposes and is thus more reliable.  In addition, the Veteran filed claims with VA for disabilities related to service in August 1974.  It is reasonable to conclude that if he had had BCC at that time, he would have filed a claim in the same time period.  Accordingly, the Board finds that the first appearance of BCC was in the 1980s, in excess of one year after service discharge. 

Third, the evidence of record does not support a finding that BCC is otherwise related to active service.  The Veteran served for 7 months and the first BCC was in the 1980s, almost 10 years after service discharge.  The Veteran claims he has continuously had BCC recurrently since the mid 1970s.  As noted above, the Board finds that the first occurrence was not until 1984 or 1985.  This does not support any contentions of continuity.  The Veteran is competent to report recurrence of BCC, but he is not credible as to continuous symptoms since service discharge.  The other evidence of record does not indicate that the BCC is related to service.  Although the Veteran contended that his BCC was related to his service, the specific issue in this case, etiology of basal cell carcinoma, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  That is because the etiology and development of an internal cell structure and system that results in cancer is not a condition that is readily observable by a lay person, as opposed to scars, varicose veins, and a broken leg.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007) (holding that varicose veins are capable of lay observation and thus lay testimony may serve to establish a diagnosis).  

Accordingly, the preponderance of the evidence of record at the time of the Veteran's death was against the claim for service connection for BCC of the facial area, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) was not for application.  

	

Compensation under 38 U.S.C.A. § 1151

Under 38 U.S.C.A. § 1151, VA compensation shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability were service connected.  A disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and either:  1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility, and the proximate cause of the disability or death was either A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or B) an event not reasonably foreseeable; or 2) the disability or death was proximately caused by the provision of training and rehabilitation services by the Secretary as part of an approved rehabilitation program.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

      Recurrent Basal Cell Carcinoma of the Facial Area and Right Eye

VA treatment records include an August 22, 2000 dermatology clinic note which notes that the Veteran was there for a routine skin examination and complained of a three-month history of a bump on his right medial canthus associated with increased tearing.  The assessment was rule out BCC right medial canthus (recurrent).  After physical examination, the diagnosis was right medial canthal mass and traumatic cataract of the left eye.  In a September 4, 2000 VA record, the Veteran followed up with history of BCC right face 1984 excised, foreign body in medial canthus right eye removed by dermatology in August 2000.  Biopsy of tissue at medial canthus in August 2000 showed fibrous capsule.  On September 11, 2000, the Veteran presented to the VA eye clinic with skin lesion at right medical canthus.  The Veteran reported good wound healing but noted that he no longer wanted biopsy of medial canthus and he complained of increased tearing and watering.  

An October 2, 2000 prescription note authored by a private physician, Dr. M, indicated that the Veteran has a persistent or recurrent BCC of the right medial canthus extending from a previous basal cell excised from the right naso labial fold.  This clinical basal cell is fixed to bone.  In spite of a recent negative biopsy, the Veteran needs a repeat biopsy and a CT scan.  Dr. M noted that following his BCC resection he will probably require a mid forehead flop reconstruction.  

In November 7, 2000, the Veteran presented for follow up for nonhealing lesion in the corner of right eye.  After physical examination, assessment was subcutaneous nodule (concerning for recurrent BCC).  MRI of the right orbit was recommended to evaluate soft tissue and bony involvement of medial canthus area.  On November 15, the Veteran presented for follow up, and a CT scan of the brain/orbits was ordered.  The impression was lesion, right medial canthal area, suspicious for BCC.  In addition, a biopsy was done which showed morpheaform BCC.  A week later, the Veteran presented to discuss options.  The Veteran was informed that his CT scan would be reviewed by Dr. T to see if the globe could be spared.  A December 2000 note indicates that Dr. T did not think the eye could be saved and that the Veteran wanted to be seen at a private clinic if they could do it sooner.  

Records from a private cancer center ophthalmology clinic from April 2001 to July 2001 demonstrate that the Veteran had a history of BCC of the right medial canthus and that he had underwent reconstruction and radiation.  In July 2001, the Veteran reported onset of redness with a foreign body sensation in the right eye one week prior.  After physical examination, the Veteran was diagnosed as having corneal stromal melt most likely secondary to radiation, dry eye, and possible inflammation.  The physician noted that she saw no evidence of an infectious etiology.  

In a December 2002 letter from Dr. M, he stated that he initially saw the Veteran in consultation on October 25, 2000 in referral from an ophthalmologist who was concerned about a non healing ulcer in the left medial canthal region.  Dr. M noted that the Veteran reported a history of having had previous Mohs' resection of a basal cell carcinoma from this region several years before the evaluation, and that the Veteran had recent biopsy done in this area at VA.  The Veteran reported to Dr. M that the VA physician noted that the biopsy was negative for a recurrence of his BCC.  Clinically, Dr. M felt that the lesion was most consistent with a recurrence of his BCC.  The Veteran told me that he had an upcoming re-appointment at the VA Hospital on November 13, 2000.  He later called me and related that the ophthalmologist he saw on that visit, Dr. I, told him that he felt this area represented a recurrence of the BCC.  Dr. I recommended surgical excision of this tumor.  The Veteran asked Dr. M for a second opinion, so he recommended he seek an evaluation at a private cancer center.

A VA medical opinion was rendered in February 2004 after a review of the claims file regarding whether the Veteran had additional disability as a result of improper/negligent VA care or treatment in August 2000 in failing to diagnose basal cell carcinoma.  The VA examiner noted that on August 22, 2000, a shave biopsy of the skin right medial canthus was conducted.  A brief history included in the pathologist's report noted that the Veteran had a history of prior BCC right medial canthus treated with Mohs 4 years prior now and that he had a three-month history of firm papule in right medial canthus.  Preoperative diagnosis was suspiciously cancer.  Microscopic diagnosis reviewed by pathology at VA and reviewed by Dr. C at UT Southwestern Medical Center was fibrous papule.  A subsequent pathology specimen, a right medial canthal lesion, was removed in November 2000.  Brief medical history noted history of right face basal cell cancer now with medial canthus lesion suspicious for BCC.  Original BCC had been excised in 1984-85.  Preoperative diagnoses, medial canthal lesion, operative findings fleshy appearing lesion.  Microscopic section diagnosis was morpheaform BCC.

After review of the claims file, the VA examiner opined that it was not likely at all that there was inadequate care.  It was the examiner's assessment that because the problem was at and near the medial canthus of the right eye, limitations as to what could be carried out at a biopsy were imposed by the proximity of the eye and the anatomy of the eyelids.  The examiner noted that it was well known that eyelid surgery could involve tear ducts and could result in a rolling that ends up as an ectropion.  The examiner further noted that biopsy and/or definitive surgery in this region must appropriately take the anatomy and the tissues in consideration.  The examiner stated that the tissue that was received in August 2000 from the medial canthus right eye did not show cancer but a fibrous papule.  Tissue removed from a nearby or the same area not particularly specified in the records but per speculation in November 2000 was a deeper cut with more tissue; and it showed cancer.  The VA examiner opined that an interval between the biopsies in August and November would be insignificant when plotted against the natural history of BCC, which characteristically grows locally and rarely metastasizes.  The examiner stated that it appeared that secondary to the recommendation of Dr. M, a private specialty ophthalmologist, that cancer be considered, a biopsy was carried out in November 2000.

In a March 2005 VA medical opinion, a VA Professor of determined that there was no negligence on the part of the VA providers in the care of the Veteran.  He originally presented with a 4-month history of a mass on 8/22/00, which lead to an eventual pathologic diagnosis on 11/13/00 of morpheaform BCC.  It is likely the Veteran's tumor was an extension of the original nasolabial tumor removed sometime between 1984 and 1988, although this cannot be proven.  This delay of less than 3 months from presentation to diagnosis does not contribute to an eventual change in management.  BCC are notoriously very slow growing, such that in the natural history of tumor growth, the 3 months is insignificant.  The VA did arrive at a diagnosis and begun treatment planning, but apparently the patient preferred to have his care elsewhere.

In an October 2006 letter, Dr. C, a private physician, stated that the Veteran was initially seen in his office in the Ophthalmology Department of a private clinic on October 24, 2000, for evaluation of a non-healing ulcerated area in the right medial canthal area near the side of his nose.  The Veteran had a notable history of having had a Mohs resection of a BCC from around that area several years earlier.  He had more recently been seen on August 22, 2000 in the VA Dermatology Clinic for a history of a mass in the same area, right medial canthal area.  A shave biopsy was performed at that time which revealed a microscopic diagnosis of "fibrous papule" and the Veteran was informed that he did not have a skin cancer and that no further treatment was required.  Upon being seen in October 2000, Dr. C stated that he became concerned about the suspicious non-healing ulcer in the same area and consulted Dr. M, an oculoplastic specialist to further evaluate the Veteran.  Two days later, Dr. M evaluated the Veteran in his office and found a mass that he felt was highly suggestive of recurrence of BCC and needed another biopsy.  The Veteran apparently told Dr. M that he was going to be seen for another evaluation thought the VA system on November 13, 2000 and that he would prefer to have the biopsy performed there.  Dr. M felt that because of the possible aggressive spread of a BCC in the area that the Veteran should consider being treated at a private cancer center as surgical resection of the cancer would require a multidisciplinary approach.  Ultimately, the Veteran was seen in the VA Dermatology Clinic again on November 13, 2000 and a repeat biopsy was performed at that time which revealed an apparent morpheaform BCC which is known to be a highly aggressive often invasive form of BCC.  The Veteran was then treated for this aggressive tumor at the private clinic with radiation treatment.  Eventually, however, an enucleation of his right eye was required.  Dr. C stated that in his opinion, the original failure on August 22, 2000 to diagnose the apparent recurrent BCC in the medial canthal area of the right eye or recommend additional follow-up or consultative appointment failed to meet the typical standard of care within the medical community.
       
In May 2008, Dr. Y, a private physician with specialties in ophthalmic plastic surgery, orbital surgery, and oncology, provided an opinion upon a review of the claims file.  Dr. Y noted the history of facial malignancy dated to as early as the mid 1970s according to the Veteran's primary care physician, Dr. R, and that notations by physicians since that time show various dates, from 1996 to as far back as 1984.  The Veteran reported that he underwent a Mohs excision "to the bone" in 1988; however, others have reported that a Mohs procedure was performed four years prior to his vision to VA by Dr. Brown in 1996 and that the cancer was removed from the "right medial nasal facial sulcus."  Dr. Y noted that these records were not included in the claims file and, therefore, could not be verified nor could the histology of the previous facial cancer or the treatment that was rendered be verified prior to his visit of August 2000.

After review of the claims file, Dr. Y stated he could find no fault with VA in not diagnosing a basal cell carcinoma of the facial area.  Dr. Y noted that considering that the initial evaluation was in the dermatology clinic on August 22, 2000 and that the correct diagnosis was made on biopsy on November 13, 2000 and was available to the dermatologist when the Veteran returned on November 21, 2000, his opinion mirrors the prior opinion, that the tumor was likely an extension of the original facial malignancy and that the delay of less than three months from presentation to a diagnosis did not contribute to eventual change in management.  He also agreed with the statement that BCC are notoriously very slow growing such that in the natural history of tumor growth, the three months is insignificant.

Dr. Y went on to note that the Veteran asserted he was seen in the VA emergency room in April 2000 and that the physician there referred him to dermatology.  Thus, Dr. Y stated that 

...  If one considers the April 2000 date as the initial date of contact with the VA system for "evaluation" of the facial process, would a seven-month period of failure to diagnose be significant.  The answer is, possibly.  Chronology or time delay is as important as a physician interpretation.  If one were to assume that his prior Mohs' was performed only four years before this initial contact, and that a recurrence was present at the time of his visit to the emergency room seven months before diagnosis was made, then this seven-month period may indeed have an effect on the [Veteran's] disability due to failure to diagnose in a timely fashion.  If the [Veteran] were seen in a [VA] emergency room, and the referring physician to the dermatology clinic believed the [Veteran] had a basal cell carcinoma involving the right medial canthus, the VA in my opinion may have broached the standard of care by delaying evaluation by the four months necessary to obtain consultation with the dermatologist who in turn took an additional three months to arrive at the correct diagnosis.  If the patient was seen outside of the [VA] in April of 2000, and was only initially seen in August of 2000 in the [VA} for evaluation of the potential facial malignancy, it neither is my belief that the VA system cannot be held accountable nor is culpable in delay of the correct diagnosis.  That is to say, the actions of the physicians were appropriate, given the historical information given to them and the actions taken in order to make a proper diagnosis.

...  The loss of the eye by a patient who underwent radiation therapy as primary treatment of an extensive morpheaform basal cell carcinoma is foreseeable and likely.  That is to say, a patient who received 7,5000 rads to the orbit and eye will lose that eye, albeit years later.  I therefore would consider this an accepted risk of the treatment provided.

... Dr. C suggests that the failure to diagnose a basal cell carcinoma failed to meet typical standard of care within the medical community.  The record clearly reflects that stops were taken to make this diagnosis; however, these clinicians were misled by a negative biopsy.  In medicine there are errors of omission and commission.  Errors of omission (fail to do something when you should do something) are negligence and malpractice.  Errors of commission (such as misinterpretation of a sign or symptom) are not necessarily malpractice or signs of negligence.  That is to say, any physician may examine a patient and interpret a finding in a different way than another physician, leading to a different diagnosis and/or treatment.  On occasion, one's interpretation is incorrect but is not "negligence."  In this case, each subsequent physician made an effort to make the proper diagnosis, and only when urged by an outside physician did the patient come forward for repeat biopsy.  Specifically, the initial dermatologist performed a biopsy that was interpreted as benign.  The ophthalmologist planned to do a repeat biopsy, however this was refused by the [Veteran], and only when he sought an opinion outside of the VA system did he return for repeat biopsy.  At that time a proper diagnosis was made three months after his initial visit in the dermatology department.

In summary, was the VA negligent in their care and did the VA system add to the disability that this patient experienced?  For a gentleman who has a history of basal cell carcinoma dating back 14 years, a three-month delay in diagnosis is negligible and insignificant.  I do not feel that the standard of care was violated by the care rendered by the dermatologist, ophthalmologist or pathologist.  ...

The Board notes that there is a difference of opinion among the medical professionals.  In deciding whether carelessness, negligence, lack of proper skill, or error in judgment on the part of VA in furnishing treatment for basal cell carcinoma or an event not reasonably foreseeable caused additional disability, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  That responsibility is particularly onerous where medical opinions diverge. At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another. 

The Board notes that the only opinion of record that supports the appellant's claim is Dr. C's opinion that that original failure on August 22, 2000 to diagnose the apparent recurrent BCC in the medial canthal area of the right eye or recommend additional follow-up or consultative appointment failed to meet the typical standard of care within the medical community.  This opinion is contradicted by the February 2004 VA examiner who opined that it was not likely at all that there was inadequate care and provided an adequate explanation, a VA Professor of Ophthalmology in March 2005 who opined that there was no negligence on the part of the VA providers in the care of the Veteran and provided an adequate explanation, and the March 2008 opinion from a private physician with specialties in ophthalmic plastic surgery, orbital surgery, and oncology.  The Board finds these opinons more probative.  In particularly, Dr. Y's opinion addresses what the standard of care is, why the BCC was not found in the original biopsy, and more fully explains the underlying rationale for the opinion.  Accordingly, the Board assigns this opinion more probative value and weight than the others.  

The Board notes that Dr. Y also opined that a seven-month period of failure to diagnose could possibly be significant.  This opinion is speculative.  In addition, the Board finds that there was no seven-month period.  Although the Veteran stated he was referred to dermatology by an ER physician, the Board does not find this statement credible.  Although the Veteran presented to the VA emergency room in April 2000, it was for back pain.  The Veteran did not report skin complaints, and the record contains no indication of skin findings or a referral to Dermatology.  This is despite a notation that the Veteran was to follow up regarding his back complaints with his primary care physician.  Additionally, the August 2000 Dermatology record indicates a 3 month history of mass, not a 4 month.  Thus, the Board does not accord any weight to Dr. Y's statements in this regard.  

Accordingly, the preponderance of the evidence of record at the time of the Veteran's death was against a finding that carelessness, negligence, lack of proper skill, or error in judgment on the part of VA in failing to diagnose BCC prior to November 2000 caused additional disability.  In addition, the preponderance of the evidence of record, to include the only opinion on this issue, at the time of the Veteran's death was against a finding that an event not reasonably foreseeable caused additional disability.  Therefore, the claim for entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for basal cell carcinoma of the facial area and right eye for purposes of accrued benefits must be denied and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  

      Renal Cell Carcinoma

Imaging of the Veteran's abdomen in August 1994 showed questionable right subrenal region mass.  Imaging of the Veteran's abdomen in January 1999 showed questionable left renal mass and correlation suggested.  January 1999 pyelogram showed obstructing stone in the proximal left ureter just caudal to the left ureteropelvic junction.  

In August 2003, the Veteran presented with complaints of painless urinary bleeding for two days, flank pain, and back pain.  Kidney ultrasound biopsy (KUB) showed questionable cancer in left true pelvis, likely phlebolith and the left kidney appeared slightly enlarged and ptotic.  In September 2003, CT scan showed large left renal mass consistent with neoplasm until proven otherwise.  Subsequently, the Veteran consulted M.D. Anderson Cancer Center for a second opinion.  A CT scan showed a left renal mass.  Consultation report indicates that the Veteran had locally advanced renal cell carcinoma with a renal vein thrombus.  In October 2003, the Veteran underwent a left renal nephrectomy with renal vein thrombectomy.  

In February 2004, the Veteran had bone imaging scan done.  In March 2004, the Veteran presented thinking that he was there to get a referral to a back specialist.  He reported that he was treating at M.D. Anderson and was being followed there and was not interesting in having follow-up at VA for renal cell carcinoma.  Bone scan demonstrated no clear evidence for metastatic disease but correlation with plain film was recommended on the finding on T12.  Bone scan results were reviewed with the Veteran and plain films were ordered as requested.  The Veteran was instructed to follow up with primary care provider regarding films and to follow up regularly with VA or M.D. Anderson every three to six months including imaging and lab work.  In April 2004, the Veteran was advised of protein in the urine.  The Veteran did not wish to be seen by nephrology at VA but to continue follow up at M.D. Anderson.  

In October 2007 letter, Dr. F, Board Certified Oncologist, states that upon his review of x-rays from January 1999, he believed those x-rays show a renal mass whose dimensions cannot be precisely described due to the nature of the x-ray study.  The presence of that mass warranted further evaluation to exclude the presence of an underlying cancer of the kidney.  Such evaluation did not take place in a timely manner.  As a consequence, the tumor present in the Veteran's body was allowed to grow and spread; had the tumor been recognized at an earlier point, the Veteran] would have been afforded additional treatment options and a more favorable outlook.

In July 2008, the Board received a medical opinion from Dr. S, a private physician with specialties in continence and oncology. Dr. S noted the pertinent history and a small oversight - that the Veteran had a previous documented event of renal colic in August 1994, that he developed new left sided flank pain with nausea and vomiting with no fever or chills and a question of microscopic hematuria.  He did have an IVP in 1994.  There was no evidence or suggestion of a renal mass.  There was a distal partial left ureteral vesical junction obstruction.  The Veteran was asked to return in a few days for follow up evaluation and this episode concluded.  

Dr. S noted that the Veteran's record reveals that he had a history of urolithiasis dating back at least until 1986.  In addition, the Veteran's past medical history included chronic low back pain, shoulder and knee pain, and a reference to a motor vehicle accident in the early 1970s resulting in a back injury.  Dr. S noted that during the ensuing decades, there were innumerous visits seeking care for a chronic back condition and that during this time many x-rays were taken including LS spine films, MRIs, etc.  In addition, Dr. S noted that the Veteran gave a vague history of having been a smoker in the remote past (risk factor in renal cell carcinoma) and prior to 2003 never having gross hematuria.

Dr. S noted that the patient presented to the emergency room with a complaint of flank pain which he localized to the left side and also provided a history of having previous calculi.  He had no fever or chills and an initial KUB was obtained for which the official reading was no comparison films.  Constipation. Questionable left renal mass and correlation suggested.  No other diagnostic abnormality.  Dr. S noted that the chart did not contain or I could not find a urinalysis.  However, the patient clearly did not complain of any gross hematuria at that time.  The physicians acted promptly by obtaining an intravenous pyelogram which also includes nephrotomograms.  Nephrotograms, are X-rays that are taken closer to the object and allow for clearer definition of the reniform shape of the kidney.  There are 2 and 3 hour delayed films.  There are supine and prone films.  This was read by the radiologist showing a delayed film on the left side in the column of contrast of the L2 level corresponding to a ureteral obstruction.  The emergency room physicians obtained the result and treated the patient appropriately by referring the patient to the urology clinic for follow-up three days later with a KUB.  The KUB was obtained on 1-9-99 and it read no gross abnormality radiographically.  In addition, the patients left flank pain by then had subsided and while no stone had been collected, his clinical picture and radiographic picture were clearly consistent with an obstructive renal calculus.

Clearly the first KUB which was read as a question of a renal mass, which are known to be of poor predictive value, could have most certainly given the impression of a left sided process.  This was promptly followed up by IVP and that process was delineated as hydronephrosis with obstruction of the left renal unit.  Had there been a large renal mass at that time it would have been discovered.  Furthermore, the follow-up KUB three days later reveals no evidence of a renal mass.  If the KUB in and of itself is being used to make the argument that there was a renal mass at the beginning then they should have consistently been able to reproduce that in subsequent films.  However, it can not be reproduced because it is a notoriously inaccurate X-ray test for solid organ evaluation.  In 1999, an IVP would have been the standard of practice for the diagnosis for a renal stone or flank pain.  It has only been in the last few years that CT scanning without contrast has superseded the use of an IVP.

Dr. S stated that his opinion was made within the context and caveat of not seeing the films themselves but relying on the verifying staff who read the IVP and subsequent films.  Additionally, there is a suggestion that had the diagnosis been suspected, further evaluation with a CAT scan would have been performed.  Yet the patient presented with left flank pain, his physical examination was consistent with colic as was his history and the proper diagnosis was made at the time.  The degree of care that would have been expected from a reasonable health care provider at that time was indeed provided to the veteran.  

Dr. S noted that the October 2007 opinion suggests that the x-rays showed a renal mass; Dr. S pointed out that the 2007 physician was a board certified medical oncologist but not a board certified radiologist.  Unfortunately, he is the only one other than the VA radiologists, who was able to review the X-rays taken in January of 1999 according to his memo.  Dr. S also stated, however, that the 2007 statement that the veteran would have been afforded additional treatment options and had a more favorable outlook had the diagnosis been made earlier was speculative.  He noted that the treatment for renal cell carcinoma of the kidney in 1999 was surgical; the standard of care procedure was procedure was a radical nephrectomy.  An argument can be made that a small, preferably exophytic, lesion could have been treated by a partial nephrectomy.  But clearly, radiation and chemotherapy have no role in the treatment of confined disease.  Or early stage disease, which he assumed the 2007 opinion alludes to.  Moreover, options such as cryotherapy and radiofrequency ablation were not in common use and even in 2008 are certainly not in standard of care therapies.  He concluded by noting that renal cell carcinoma is a surgical disease and he was unsure what the 2007 opinion meant by afforded other options.  Dr. S then stated that 

There is simply a preponderance of evidence pointing to a ureteral stone with obstruction and not a second or underlying renal process in addition.  One can argue that an Ultrasound or CT scan could more definitively show a possible second process, but there was no indication after the IVP.  The physician's charge was to answer the diagnostic dilemma of the patient's clinical scenario while reconciling the KUB.  I would again suggest that hydronephrosis with a dilated renal pelvis and an obstruction corresponding to the reniform area can fully explain the finding of renal mass on KUB.  Certainly we do not make the diagnosis of renal tumors by KUB alone in 1999.  Therefore, the IVP findings. The subsequent KUB shows no renal mass lesion and therefore is consistent with the resolution of hydronephrosis and certainly does not suggest any renal mass.  Bayesian algorithmic logic would have resulted in the diagnosis of renal colic with obstruction.

It is indeed unfortunate that the appellant with his nearly three decades history of urolithiasis did not develop another stone between 1999 and 2003.  However, while there may have indeed been a small cancer that subsequently developed over a fifty six month period into a larger 8 to 10 cm renal mass I don't see even through the "retrospectoscope" that a reasonable health care provider would have been able to ascertain either a renal mass on a KUB by himself without radiologic training or that anyone else would have discovered this unfortunate process without further symptomatology.  Many symptoms are non specific with regard to renal cell carcinoma with such things as fatigue, weight loss or even peripheral edema.  The less common symptoms of flank pain, gross hematuria or flank mass are relatively rare today.  The later, usually indicate the presence of more advanced disease.  It is indeed an unfortunate outcome that the veteran faces from his renal cell carcinoma.  Yet, given the data that I have reviewed there is no way to make this suspected diagnosis earlier without an indication of further advanced imaging which did not exist.  This is tragic but not malfeasance or malpractice.

The Board notes that there is a difference of opinion among the medical professionals with respect to whether there was carelessness, negligence, lack of proper skill, or error in judgment on the part of VA in furnishing treatment from January 1999.

In this case, the Board finds Dr. S's opinion more probative than the 2007 opinion.  Although the 2007 examiner was able to review the 1999 x-rays, as Dr. S points out, the readings were present in the file and were summarized by radiologists and that as suggested by the 2007 examiner, there were further tests conducted: an IVP and nephrotomograms which were read by the radiologist showing a delayed film on the left side in the column of contrast of the L2 level corresponding to a ureteral obstruction and the Veteran was referred to the urology clinic for follow-up three days later with a KUB.  The KUB was obtained on 1-9-99 and it read no gross abnormality radiographically.  Dr. S noted that the Veteran's left flank pain by then had subsided and while no stone had been collected, his clinical picture and radiographic picture were clearly consistent with an obstructive renal calculus.  Dr. S notes that the evidence in January 1999 pointed to a ureteral stone with obstruction and not a second or underlying renal process in addition and although an ultrasound or CT scan could more definitively show a possible second process, there was no indication after the IVP.  Dr. S noted that the physician's charge was to answer the diagnostic dilemma of the patient's clinical scenario while reconciling the KUB and that hydronephrosis with a dilated renal pelvis and an obstruction corresponding to the reniform area could fully explain the finding of renal mass on KUB.  Dr. S notes that diagnosis of renal tumors were not made by KUB alone in 1999 and therefore the findings of the IVP and subsequent KUB which showed no renal mass lesion was consistent with the resolution of hydronephrosis and did not suggest any renal mass.

Dr. S more thoroughly explained his rationale for his opinion; the 2007 examiner did not indicated why his conclusions differed from the radiologists' conclusions, and does not further examine the subsequent testing or diagnoses.  Thus, the Board finds that Dr. S medical opinion of higher probative value that Dr. F's medical opinion.  

Accordingly, the preponderance of the evidence of record at the time of the Veteran's death was against a finding that carelessness, negligence, lack of proper skill, or error in judgment on the part of VA in failing to diagnose renal cell carcinoma prior to September 2003 caused additional disability.  In addition, the preponderance of the evidence of record at the time of the Veteran's death was against a finding that an event not reasonably foreseeable caused additional disability.  Therefore, the claim for entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for renal cell carcinoma for purposes of accrued benefits must be denied and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.

Service connection for the cause of the Veteran's death

Dependency and indemnity compensation may be awarded to a veteran's surviving spouse, children, or parents for death resulting from a service-connected or compensable disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by service was either the principal cause of death or a contributory cause of death.  Dependency and indemnity compensation may be paid under the provisions of 38 U.S.C.A. § 1151 for death which is treated as though it were service connected under this statute. 

To establish service connection for the cause of death, the evidence must show that a disability incurred in or aggravated by active service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310.  A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other disorder, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312. 

The appellant does not contend, and the evidence does not show, that service-connected disabilities of left shoulder subluxation and residuals of a crush injury to the middle and ring fingers of the left hand caused or contributed substantially to the Veteran's death.  Thus, the question remains as to whether the Veteran's renal cell carcinoma, listed as the sole cause of death on the death certificate, incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  

The STRs are absent complaints, findings or diagnoses of any kidney problems during service.  On the clinical examination for separation from service, the Veteran's genitourinary system was evaluated as normal.  In addition, on the Report of Medical History completed by the Veteran in conjunction with his separation examination, he denied tumor, cyst, cancer, frequent or painful urination, kidney stone, or blood in urine.  

As for statutory presumptions, service connection may also be established kidney stones and kidney cancer if manifested to a compensable degree within a year of separation from service.  However, the first showing of any problems with the Veteran's kidneys was not until many years after his discharge from service.  In addition, there have been no reports of continuity of post-service kidney symptoms.  As such, service connection is not warranted under 38 C.F.R. § 3.303(a) or (b).  

Further, there is no competent evidence linking the Veteran's kidney cancer to active duty.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  In this case, the medical evidence does not show treatment or diagnosis of these problems until a number of years after service.  

Thus, the record is absent evidence of any kidney problems during service, kidney stones or kidney cancer within a year following service, evidence of continuity of symptomatology, and evidence of a nexus between the Veteran's fatal renal cell carcinoma and his active duty service.  To the extent that the Veteran or the appellant alleges his kidney cancer was due to service, their testimony is not competent as it the etiology of a complex internal disorder such as cancer is not capable of lay observation, in contrast to broken bones, varicose veins, or ringing in the ears.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to service connection for BCC of the facial area for purposes of accrued benefits is denied.

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for basal cell carcinoma of the facial area for purposes of accrued benefits is denied.

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for basal cell carcinoma of the right eye for purposes of accrued benefits is denied.

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for renal cell carcinoma for purposes of accrued benefits is denied.
	
Entitlement to service connection for the cause of the Veteran's death is denied.


REMAND

With respect to the issue of entitlement to service connection for the case of the Vetearn's death under 38 U.S.C.A. § 1151, remand is required to obtain relevant records.  In support of her claim, the appellant provided copies of correspondence between a third party and the VA's Office of the Inspector General (OIG) regarding allegations of misconduct and fraud with respect to lab services supporting VAMCs and outpatient clinics.  Letters from VA's OIG indicates that an investigation was conducted and that results could only be reported to the third party if the appellant were to authorize release of such results.  It is the Board's opinion that the results of the OIG investigation with respect to the Veteran's VA treatment should be obtained and associated with the claims file.  

With respect to the issue of entitlement to nonservice-connected death pension benefits, remand is required for issuance of a statement of the case (SOC).  The claim was denied in September 2008.  The letter sent to the appellant noted that her claims for DIC, death pension, and accrued benefits were denied and that the enclosed copy of the rating decision provided a detailed explanation of the decision to deny DIC and accrued benefits.  In March 2009, the appellant submitted her disagreement with the September 25, 2008 rating decision, including on all issues addressed in this rating decision.  In February 2010, the RO issued an SOC with regard to the claims for DIC and accrued benefits; it did not include the death pension claim.  Because the appellant did not expressly exclude the death pension claim, the RO must issue an SOC with respect to this issue, and the appellant provided an opportunity to perfect her appeal as to this issue.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  After ensuring that any actions needed to comply with the VCAA, the appellant and her representative should be provided a Statement of the Case as to the issue of entitlement to nonservice-connected death pension benefits.  The appellant should be informed that she must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

2. Any and all documents pertaining to VA OIG's investigation into case number 2009-10877-HL-0510 should be obtained and associated with the claims file.  If unable to comply with the Board's request, the VA OIG should provide a detailed explanation of the reason for noncompliance along with supporting documentary evidence. 

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the appellant and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


